



 
August 6, 2007


David Bassin



 
Re:
Amendment to Stock Option Agreement (s) /Restricted Stock Award Agreement(s) 



Dear David:


As you know, inVentiv Health, Inc. (the “Corporation”) has previously granted to
you certain options (the “Options”) to purchase shares of common stock, $0.001
par value, of the Corporation. As of the date hereof, you are the owner of the
following Options:


Option Number
Option Grant Date
Number of Option Shares
00001750
12/10/2003
5,500
00001918
11/1/2004
15,000
00002585
1/22/2007
10,960



Additionally, you have been awarded restricted shares of common stock, par value
$.001 per share, of the Corporation (the “Restricted Stock”). As of this date
hereof, you have been awarded the following Restricted Stock grants:


Award Number
Award Date
Number of Restricted Shares
00002215
1/3/2006
2,750
00002602*
1/22/2007
5,015
00002623
1/22/2007
5,015



* denotes a performance based grant.


We hereby confirm the following:


1. Section 1(c) of each option agreement/notice of grant relating to the Options
listed above is hereby amended to provide that such Options and the shares of
common stock subject thereto shall immediately vest upon a Change of Control (as
defined in Section 5(f) of the Employment Agreement dated January 1, 2003
between you and the Corporation, as previously amended).


2. Section 3 of each of the notices of grant relating to award numbers 00002215
and 00002623 is hereby amended to provide that the shares of Restricted Stock
subject thereto shall immediately vest upon a Change of Control.


3. Section 3 of the notice of grant relating to award number 00002602 is hereby
amended to provide that upon a Change of Control, a number of shares of
Restricted Stock subject thereto equal to the Target Number (as defined in such
notice of grant) shall immediately vest.


4. All future grants of Options and Restricted Shares will provide for immediate
vesting upon a Change of Control.



2.  
Continuing Effectiveness of Stock Option Agreements/ Restricted Stock Awards



Except as modified herein, the above-referenced award documentation remains in
full force and effect.




Very truly yours,


INVENTIV HEALTH, INC.




By:         /s/ Eran Broshy       
Eran Broshy
Chairman & CEO 


                                                                      /s/ David
Bassin
Accepted and agreed to by:        Dated: 8/6/07          David Bassin

